Citation Nr: 0307003	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-21 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The record indicates that the veteran had active service from 
July 1971 to May 1993.  This matter comes to the Board of 
Veterans' Appeals (Board) from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the veteran's 
claim for an increased rating for his low back condition, 
currently evaluated as 10 percent disabling.  This case has 
been advanced on the docket on the motion of the veteran's 
representative based on the veteran's severe health problems. 
38 C.F.R. § 20.900(c) (2002).


FINDING OF FACT

The veteran's low back pain is manifested by complaints of 
pain, and by no more than a moderate limitation of motion, 
but not by muscle spasm or neurological involvement. 


CONCLUSION OF LAW

The service-connected low back disability is 20 percent 
disabling according to applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and its implementing regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran was granted service connection for his low back 
condition with a 0 percent rating, effective June 1993.  In 
December 1995, the RO increased his rating to 10 percent, 
effective June 1993.  His current claim for an increased 
rating for his low back condition was received in September 
1999.  

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of the rating decision denying an 
increased rating for a low back condition in August 2000, a 
statement of the case (SOC) in September 2000, and a 
supplemental statement of the case (SSOC) in July 2001.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether 
service connection could be granted, and the analysis of the 
facts as applied to those criteria, thereby adequately 
informing the veteran of the information and evidence 
necessary to substantiate his claims. 

The Board is also satisfied that, in light of the 
aforementioned correspondence, a letter sent by the RO in 
October 1999, and the personal hearing conducted in February 
2001, VA has specifically set out "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant."  38 C.F.R. § 
3.159(b)(1) (2002).  Additionally, a VCAA compliance letter 
was sent to the veteran in January 2002, pertaining to other 
claims filed by him, but which informed him of the changes 
resulting from the enactment of the VCAA.      

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained all records specifically identified by 
the veteran which were obtainable.  In this regard, the Board 
notes that the veteran identified treatment records from the 
VA medical center in Washington, D.C.  However, the RO's 
request for those records resulted in a negative response.    

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA examination in July 2000.  
The report from this examination has been obtained and 
considered by the Board.  Moreover, since the veteran 
indicated during the course of his hearing that he would not 
appear for an additional examination, it appears that any 
further attempt to get additional examination would be 
futile.

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

				II.  Increased Rating

The veteran asserts that he is entitled to an increased 
rating for his service-connected low back condition, which is 
currently evaluated as 10 percent disabling under diagnostic 
code (DC) 5295.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's present symptomatology with the criteria set 
forth in the VA's Schedule for Ratings Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2002).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2002).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

The medical evidence in this case includes a VA examination 
report, testimony from a personal hearing conducted in 
February 2001, VA treatment records, a written statement from 
the veteran's spouse, and the veteran's own written 
statements.

A July 2000 VA examination report noted that the veteran's 
chronic low back pain had not gotten any better since his 
last rating.  The report noted that the veteran indicated 
that it really did not cause him any disability and that he 
was able to go through his daily activities and work without 
much difficulty.  It was stated his main complaint really was 
with pain and weakness in his stomach and in his left 
shoulder, which the veteran stated were both the result of a 
recent surgery.   
 
Upon examination, the examiner remarked that the veteran 
walked in to the clinic with a normal gait and without 
appearing to be in any pain.  It was noted that he was able 
to toe and heel walk and do deep knee bends with full 
strength.  The examiner stated that his lumbar spine range of 
motion was limited, but secondary to his recent abdominal 
surgery.  It was reported that the veteran was able to flex 
his lumbar spine far enough to touch his knees, but then said 
that he had pain in his stomach muscles.  It is noted in the 
report that the veteran stated that he did not have pain in 
his back at all and that his low back condition was not what 
was limiting him.  The report further noted that the veteran 
felt that he would have full range of motion in his back were 
it not for his weak stomach muscles as a result of his 
abdominal surgery.  Sensory was normal throughout both lower 
extremities to light touch.  He did not have any clonus in 
either of his lower extremities.  Babinski was negative.  
Straight leg raise was negative bilaterally.  Examination of 
the spinal musculature was normal and without any spasm or 
tenderness or deformity.  X-rays of the veteran's lumbar and 
lumbosacral spine were reported to be essentially normal.  

A personal hearing was conducted at the Nashville, Tennessee, 
RO in February 2001, in which the veteran argued that the 
above discussed examination was inadequate.  He testified 
that, at times, he would experience a "real sharp pain" 
right above his tailbone, which is disabling for up to a 
week.  During these episodes he indicated that he cannot lift 
anything and can barely walk or stand, and requires 
assistance from his family.  When asked how often he was 
treated for his back problem, the veteran indicated that he 
went to the VA Medical Center once every six months, but 
qualified that by stating that these treatments were not for 
his back.  He stated that his back bothered him at the 
hearing and stated that he could force himself to bend down, 
but that in so doing it was like a knife going through him.  
He stated that he could not bend without forcing it.  He 
further stated that he lived with pain and that he took Extra 
Strength Tylenol and aspirin.  He also stated that he 
experienced muscle spasms about once a day.  He indicated 
that he walked often, but that he experienced sharp pain when 
walking on hard ground.  He stated that he could only lift 
five to ten pounds without pain and that his last manager 
complained that he was not lifting enough when delivery 
trucks were being off loaded.  Additionally, he stated that 
his job had been changed from a grocery store manager to a 
grocery department manager.  However, he did indicate that he 
had not missed any time from work and that he had not had 
surgery on his back.  In regards the July 2000 VA 
examination, he stated that the examination was inadequate 
because, inter alia, the examiner did not want to touch him 
because of his recent abdominal surgery.  However, he stated 
that he would not submit to another examination were one to 
be scheduled.  In addition to stating that he had been 
treated at the VA Medical Center in Memphis, he indicated 
that he had received treatment from the VA Medical Center in 
Washington, DC.    

Treatment records from the VA Medical Center in Memphis do 
not describe his low back condition in any detail.  
Additionally, a request for records from the VA Medical 
Center in Washington, DC resulted in a notice from them that 
no treatment records were on file at that facility.  

Additionally, numerous written statements from the veteran 
challenged the veracity of the July 2000 VA Examination 
report.  Other written statements by the veteran describe 
that he is in constant pain and unable to lift or bend 
properly.     

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, a 10 
percent disability evaluation is warranted for spine, 
limitation of motion, lumbar, slight.  A 20 percent rating is 
warranted where there is a moderate limitation of motion of 
the lumbar spine.  

The Board acknowledges the contrast between the July 2000 VA 
examination report and the personal hearing held in February 
2001.  However, the Board notes a January 1994 VA examination 
report, which found the veteran's range of motion of his back 
to be 30 degrees of forward flexion, 15 degrees of backward 
extension, and 25 degrees of rotation bilaterally.  These 
findings comport with the veteran's hearing testimony to the 
extent that the back was limited in its motion prior to the 
abdominal surgery.        

In this case, the objective findings, as described in the 
July 2000 VA examination report, stated that the veteran was 
able to flex his lumbar spine far enough to touch his knees, 
but then had pain in his stomach muscles.  As stated 
previously, the examiner attributed the veteran's limitation 
of motion of his lumbar spine as secondary to a recent 
abdominal surgery.  At his personal hearing in February 2001, 
however, he testified that he could bend if he forced himself 
to do so, but that the resulting pain was like a knife going 
through him.  He did not relate this in any way to abdominal 
pain, or aftereffects of surgery.   Based on all the 
evidence, and considering the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that a moderate 
limitation of motion in the lumbar spine has been shown, and 
that the criteria for a 20 percent evaluation under DC 5292 
have been met. 

The Board parenthetically notes that although the veteran's 
low back condition was previously service connected, and 
later rated as 10 percent disabling under DC 5295 
("lumbosacral strain"), it appears that a 20 percent rating 
is warranted under DC 5292.  His low back condition has 
therefore been evaluated under DC 5292 which allows for the 
highest rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Under the circumstances, and as both DC 5292 and DC 
5295 contemplate the same underlying low back pathology, the 
Board's action is not tantamount to a severance of service 
connection.  See Sanders v. West, 13 Vet. App.  491 (2000).  

A rating in excess of 20 percent is not warranted under DC 
5292, as the findings are not representative of a severe 
limitation of motion in the lumbar spine.  As for other 
potentially applicable diagnostic codes, a rating in excess 
of 20 percent is not warranted for "lumbosacral strain" under 
DC 5295.  Under DC 5295, a 40 percent rating is warranted 
when there is severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  However, the 
medical evidence does not show that he has severe limitation 
in the range of motion in his back, and when the ranges of 
motion in the back are considered together with the lack of 
objective evidence showing functional loss, to include the 
lack of any significant loss of muscle strength, or muscle 
atrophy, the veteran's lumbosacral strain is not shown to be 
severe.  Although there is some clinical evidence of 
limitation of forward bending in standing position, the 
evidence does not show listing of whole spine to opposite 
side, positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Accordingly, the evidence does 
not show that the veteran has the requisite limitation of 
motion in the lumbar spine, or other symptomatology, as 
required for a rating in excess of 20 percent under DC 5295.  

As a final matter, the Board has considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain under either DC 5292 or DC 5295.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-
97, 63 Fed. Reg. 31,262 (1998).  However, despite the 
veteran's oral and written testimony regarding his low back 
pain, there is no evidence of objective pain on motion, or 
any other functional loss, to warrant a rating in excess of 
20 percent at this time.  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC 5292, the July 2000 VA examination report shows that the 
examiner did not state that there was any functional loss due 
to pain.  In addition, as noted above, there is a lack of any 
significant findings of loss of muscle strength, muscle 
atrophy, muscle spasm, or neurologic deficit attributable to 
low back pathology.  In light of all of the foregoing, the 
Board concludes that there is no medical or factual basis 
upon which to conclude that there is functional loss due to 
pain to warrant a rating in excess of 20 percent at this 
time.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Therefore, 
the Board concludes that an evaluation in excess of 20 
percent is not warranted for the veteran's low back syndrome.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
DC's 5292, 5295.  

Based on the foregoing, the Board finding the evidence to be 
in relative equipoise and, therefore, giving the veteran the 
benefit of the doubt, the impairment resulting from the 
veteran's low back condition warrants a 20 percent rating.
	

ORDER

A rating of 20 percent for low back condition is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

